Citation Nr: 0325546	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher level of apportionment of the 
veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	Unrepresented

Appellee represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO special apportionment decision 
of September 1997, which determined that the appellant, who 
is the veteran's wife, was entitled to an apportioned share 
of his VA compensation benefits, in the amount of $200 per 
month.  The wife appealed this determination, seeking a 
higher level of apportionment, and the veteran has contested 
her claim.  In February 2000, the case was remanded for 
further development.  


FINDINGS OF FACT

The veteran's wife does not reside with him, and he has not 
contributed reasonably to her support.  The veteran receives 
compensation at the 100 percent rate.  An apportionment of 
his compensation benefits to his wife, in the monthly amount 
of $400, would be equitable.  





CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
compensation benefits in the monthly amount of $400, for his 
wife, are met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451, 3.452 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from August 1967 to August 
1969.  A 100 percent compensation rating for a service-
connected psychiatric disability has been in effect for many 
years. 

In February 1997, the veteran's wife submitted a claim for an 
apportionment of his VA compensation benefits.  She does not 
live with him.  She reported that her monthly expenses were 
$310 (consisting of $150 for food, $50 for rent, $30 for 
clothing, $30 for transportation, and $50 for medical), and 
that her monthly income was $75 in food stamps.  She said she 
lived on family charity.  

In September 1997, the RO awarded the veteran's wife an 
apportionment of his VA compensation in the monthly amount of 
$200.  At the time of this action, the veteran's VA 
compensation was $2,115 per month.

The veteran's wife appealed for a higher rate of 
apportionment.  She stating that she needed an apportionment 
in the amount of $400 to meet her expenses.  

In a July 1998 statement, the veteran's wife reported monthly 
expenses of $345, and income of $272 (including the VA 
apportionment).  

The veteran's wife testified at an RO hearing in July 1998.  
She said that the veteran had abandoned her to live with 
another woman, and that she had moved in with her parents as 
a result.  However, after her parents died, she was unable to 
afford the upkeep on the house, and it was now uninhabitable.  
She said she currently stayed with friends, moving from place 
to place.  

In July 1998, the veteran submitted a statement of his 
monthly expenses and income.  He said he was divorcing the 
appellant.  He reported monthly income of $2,826 (consisting 
of $1,959 in VA compensation plus $867 in Social Security 
benefits).  He reported monthly expenses totalling $2,826 
(consisting of $800 for food, $250 for clothing, $300 for 
utilities, $200 for school, $538 for an auto loan, $150 for 
car maintenance, $200 for personal loans, $288 for medical, 
and $100 for credit card).  He lived with a woman and their 
son.  He did not contribute any money to his wife's support, 
other than the apportionment.

In September 2002, the veteran said that his wife lived in a 
home that he inherited when they separated.  He said she was 
an alcoholic and wanted more money to buy alcohol.  He said 
she lived in the home with their two daughters.  He also said 
he was in the process of a divorce.  

The veteran contends that his VA compensation should not be 
apportioned in an amount greater than the $200 per month 
which has been ordered by the RO.  Thus, the provisions of 38 
U.S.C.A. § 7105A regarding simultaneously contested claims 
are for application, and certain procedures must be followed.  
The case was previously remanded to see that these procedures 
were followed.

The file shows that through RO correspondence, the 
apportionment decision, the statement of the case, and prior 
Board remand, the VA has informed both the appellant and the 
appellee of the evidence necessary to substantiate the claim, 
which is a simultaneously contested claim involving 
apportionment.  The VA has made reasonable efforts to develop 
the evidence from both parties.  The Board finds that the 
notice and duty to assist requirements of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's spouse is 
not residing with him and the veteran is not reasonably 
discharging his responsibility for her support. 38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  

In addition, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned to the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
veteran.  38 C.F.R. § 3.451.  Consideration will be given to 
such factors as the amount of VA benefits payable; other 
resources and income of the veteran and the dependents on 
whose behalf apportionment is claimed; and special needs of 
the veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The current $200 monthly apportionment in this case is less 
than 20 percent of the veteran's monthly compensation 
benefits, which are about $2,000 per month.  He also receives 
Social Security benefits of at least $867 per month.  The 
evidence indicates that his wife lives a marginal existence; 
her entire reported monthly expenses are less than the 
veteran's car payment alone.  Some of the veteran's reported 
monthly expenses appear to be inflated, such as amounts 
reported for food and clothing.  The evidence does not show 
that it would be a hardship for the veteran to pay the $400 
monthly apportionment claimed by his wife, and this appears 
to be the minimum reasonable amount.  Accordingly, the Board 
finds that the veteran's wife is entitled to a monthly 
apportionment in the amount of $400 of the veteran's VA 
compensation.  Thus, her appeal is granted.


ORDER

An apportionment of $400 per month, from the veteran's VA 
compensation, is payable to his wife.  To this extent, her 
claim for an increased apportionment is granted.




	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



